WiNsuow, J.
The plaintiff was duly appointed receiver of the estate of David Jenkins in the course of certain supplementary proceedings, and brings this action as such receiver against Jenlcins and his wife and one Yiola Joyce for the purpose of setting aside certain alleged fraudulent transfers of property made by Jenkins to his wife and the defendant Joyce. The complaint contains no allegation that the plaintiff was authorized by the court to bring the action. The defendants Jenkins and wife demurred to the complaint on the ground that the plaintiff had not legal capacity to sue because he had obtained no authority from the court to bring the action, and appealed from an order overruling such demurrer.
The case is ruled by the decision in the case of Barker v. Dayton, 28 Wis. 367, where it was distinctly held that the receiver is expressly authorized by the statute to bring such an action. The statute under which that decision was made is substantially the same as the provision now contained in sec. 3035, Stats. 1898. If the statute confers express authority, it is plain that it is unnecessary to obtain authority from the court.
By the Gowrt.— Order affirmed,